DETAILED ACTION
This office action is in response to the amendment filed on 12/30/2020. In the amendment, claims 1 and 15-16 have been amended, and claim 5 is now canceled. Overall, claims 1-4 and 6-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat resistance features” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: *wherein the injector does not include a bend* is disclosed in claim 16 line 3. Applicants are required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
		In line 6, “the stem” lacks antecedent basis.

In Reference to Claim 16
In line 3, recites “wherein the injector does not include a bend” however the scope of the claim in light of the specification is not ascertainable since the specification does not disclose that the “injector does not include a bend” nor disclose how “injector does not include a bend”. Further Figs.4 and 8 of the applicant discloses that “at least one tortuous path 113c can include a serpentine shape” and flow path (713) which has a bend respectively and also there is a bend from the stem (109) to the injector head (111) as shown in Fig.2. For the purposes of treating the claim under prior art, the language is interpreted as there is no bend in the stem up to the injector head as shown in Fig.2 of the applicant’s drawing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008001092 A1 to Nagatomo et. al. (Nagatomo).

Examiner’s Note: Machine translation of DE 102008001092 A1 and annotated Fig.6 will be used in the rejection below.


    PNG
    media_image1.png
    679
    788
    media_image1.png
    Greyscale


In Reference to Claim 1
A fluid injector (1) for injecting an injection fluid into a hot flow, comprising: 
a flow structure (5) defining an injection flow channel and configured to extend at least partially into a flow path (4) to introduce the injection fluid into the hot flow in the flow path (4), 
wherein the flow structure (5) includes one or more heat resistance features (14) to protect the flow structure and the fluid from heat of the hot flow 

In Reference to Claim 2
The fluid injector of claim 1 (see rejection to claim 1 above), wherein the fluid injector (1) is configured to spray a selective catalytic reduction (SCR) fluid (urea) for at least partially causing a catalytic reaction within the hot flow (see at least Nagatomo Figs.1 and 6 and pages 1, 6-7, 11).

In Reference to Claim 3
The fluid injector of claim 2 (see rejection to claim 2 above), wherein the flow path (4) is a diesel exhaust channel (4), wherein the hot flow is diesel exhaust, wherein the SCR fluid (urea) is diesel exhaust fluid (DEF) such that the injector (1) is a diesel exhaust fluid (DEF) injector (1) configured to spray DEF (urea) into the diesel exhaust (see at least Nagatomo Figs.1 and 6 and pages 1, 6-7, 11).

In Reference to Claim 4
The fluid injector 3 (see rejection to claim 3 above), wherein the flow structure includes a base (A), a stem (B) extending from the base (A), and an injector head (11) at a distal end of the stem (B) (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).

In Reference to Claim 6
The fluid injector of claim 1 (see rejection to claim 1 above), wherein the one or more heat resistance features (14) includes active cooling (via coolant) (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).

In Reference to Claim 7
The fluid injector of claim 6 (see rejection to claim 6 above), wherein the structure (5) defines a cooling channel (channels within #14) enclosed therein and configured to circulate a cooling fluid (coolant) from an inlet on the base (A), through the stem (B), to the injector head (11), and back through the stem (B) to an outlet on the base (A) (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).

In Reference to Claim 12
The fluid injector of claim 3 (see rejection to claim 3 above), wherein the one or more heat resistance features (14) include a DEF recirculation path connected to the injection flow channel (16, 17) and configured to allow recirculation of the DEF to provide active cooling with recirculation of DEF (see at least Nagatomo Figs.1 and 6 and pages 1-2, 6-7, 11).



Claim 16 (as best understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2009/0092525 A1 to Ichikawa (Ichikawa).

In Reference to Claim 16
A method, comprising: 
injecting diesel exhaust fluid (DEF) into a diesel exhaust from a center of a diesel exhaust channel (33 or 19a) using an injector (41 or 48), wherein the injector (stem #48 up to the injector out let located in (19a), or injector (41)) does not include a bend (see at least Ichikawa Figs.5 and 8 and paragraphs 39-48 and 105-109).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of Pub No. US 2014/0363357 A1 to Trivedi et. al. (Trivedi).

In Reference to Claim 8
Nagatomo teaches (except for the bolded and italic recitations below):
The fluid injector of claim 7 (see rejection to claim 7 above), wherein the cooling channel (channels within #14) includes at least one tortuous path (path within #14) in the injector head (11) to wind at least partially around the injector head (11) in at least one direction (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).
Nagatomo is silent as to the channel (14) as being a tortuous path (circular) however it is known in the art before the effective filing date of the claimed invention to have a circular path for cooling the injector. For example,  
The substitution of one known element (cooling channel (134)) as shown in Trivedi) for another (cooling channel as shown in Nagatomo) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the cooling channel shown in Trivedi would have yielded predictable results, namely, cooling the injector of Nagatomo to prevent overheating the injector.

In Reference to Claim 9
The fluid injector of claim 8 (see rejection to claim 8 above), wherein the one or more heat resistance features include an insulating structure (132) (see at least Trivedi Fig.3 and paragraphs 19-22, 24 and 40).

In Reference to Claim 10
The fluid injector of claim 9 (see rejection to claim 9 above), wherein the insulating structure defines a heat shield gap (132) within at least a portion of the stem (126c) and the injector head (140) (see at least Trivedi Fig.3 and paragraphs 19-22, 24 and 40).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of Pub No. US 2014/0369898 A1 to Miller et. al. (Miller). 


Nagatomo teaches (except for the bolded and italic recitations below):
The fluid injector of claim 3 (see rejection to claim 3 above), further comprising one or more swirler outlets (outlets of #11) disposed in the injector head (11) and in fluid communication with the injection flow channel (4) to swirl and spray the injection fluid into the flow path (4) (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).
Nagatomo is silent (bolded and italic recitations above) as to having one or more swirler outlets which to swirl and spray. However, it is known in the art before the effective fling date of the claimed invention to have injector outlets to swirl and spray the injection fluid. For example, Miller teaches to have injector (30) with outlets (32) to swirl and spray the injection fluid. Miller further teaches that having such structures provide efficient mixing of urea and exhaust gases (see at least Miller Figs. 3-6 and paragraphs 27-29 and 31). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the injector head of Nagatomo with the injector head as taught by Miller in order to provide efficient mixing of urea and exhaust gases.

In Reference to Claim 14
The fluid injector of claim 13 (see rejection to claim 13 above), wherein the one or more swirler outlets (32) include a plurality of swirler outlets (32) pointed in different directions (see at least Miller Figs. 3-6 and paragraphs 27-29 and 31).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Nagatomo.

In Reference to Claim 17
Ichikawa teaches (except for the bolded and italic recitations below):
The method of claim 16 (see rejection to claim 16 above), further comprising actively cooling the DEF in the injector (48) (see at least Ichikawa Fig.8 and paragraphs 47-48 and 105-109).
Ichikawa is silent (bolded and italic recitations above) as actively cooling the DEF in the injector (48). However, it is known in the art before the effective filing date of the claimed to actively cooling the DEF in the injector. For example, Nagatomo teaches to actively cooling the DEF in the injector (5). Nagatomo further teaches that performing such step cools the injector from getting too hot (see at least Nagatomo Figs.1 and 6 and pages 1-2, 6-7, 11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ichikawa to perform the step of actively cooling the DEF in the injector as taught by Nagatomo in order to prevent the injector from getting too hot from the exhaust gas.

In Reference to Claim 19
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of Pub No. US 2004/0025498 A1 to Lambert et. al. (Lambert).

In Reference to Claim 15
Nagatomo teaches (except for the bolded and italic recitations below):
A selective catalytic reaction (SCR) system, comprising: 
a diesel exhaust fuel (DEF) injector configured to receive diesel fuel (cooling fluid) to cool the diesel exhaust fluid injector, wherein the DEF injector includes: 
a flow structure (5) defining an injection flow channel and configured to extend at least partially into a flow path (4) to introduce the injection fluid into the hot flow in the flow path (4), wherein the flow structure (5) includes one or more heat resistance features (14) to protect the flow structure (5) and the fluid from heat of the hot flow, wherein the structure (5) defines a cooling channel (channels within #14) enclosed therein and configured to circulate a cooling fluid (coolant) from an inlet on the base (A), through the stem (B), to the injector head (11), and back through the stem (B) to an outlet on the base (A) (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).

The substitution of one known element (diesel fuel as shown in Lambert) for another (coolant as shown in Nagatomo) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the diesel fuel shown in Nagatomo would have yielded predictable results, namely, cooling the injector of Nagatomo to prevent overheating the injector.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of Trivedi in view of Lambert.

In Reference to Claim 11
Nagatomo in view of Trivedi teaches (except for the bolded and italic recitations below):
The fluid injector of claim 10 (see rejection to claim 10 above), wherein the cooling fluid is diesel fuel (see at least Nagatomo Fig.6 and pages 1, 6-7, 11).
Nagatomo in view of Trivedi is silent as to the circulating diesel fuel through the injector. However, it is known in the art before the effective filing date of the claimed invention to use diesel fuel to change temperature of the urea 
The substitution of one known element (diesel fuel as shown in Lambert) for another (coolant as shown in Nagatomo in view of Trivedi) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the diesel fuel shown in Nagatomo would have yielded predictable results, namely, cooling the injector of Ichikawa in view of Nagatomo to prevent overheating the injector.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Nagatomo and further in view of Lambert.

In Reference to Claim 18
Ichikawa in view of Nagatomo teaches (except for the bolded and italic recitations below):
The method of claim 17 (see rejection to claim 17 above), wherein actively cooling the DEF in the injector (5) includes circulating diesel fuel (cooling fluid) through the injector (5) (see at least Nagatomo Figs.1 and 6 and pages 1-2, 6-7, 11).
Ichikawa in view of Nagatomo is silent as to the circulating diesel fuel through the injector (5). However, it is known in the art before the effective filing date of the claimed invention to use diesel fuel to change temperature of the urea 
The substitution of one known element (diesel fuel as shown in Lambert) for another (coolant as shown in Ichikawa in view of Nagatomo) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the diesel fuel shown in Nagatomo would have yielded predictable results, namely, cooling the injector of Ichikawa in view of Nagatomo to prevent overheating the injector.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
The applicant argues that “heat resistance features” in claim 1 does not invoke 112(f) and the examiner disagree since the recitation of “heat resistance features” meets the three prong test and applicant has not amend the claim nor “features” is “a nonce word or a verbal construct that is not recognized as the name of structure" but is merely a substitute for the term "means for," associated with functional language.
In respect to claim 1, the applicant argues that since Nagatomo does not teach “wherein the stem is configured to extend the injector head into a center of the flow path” therefore claim 1 is not anticipated by Nagatomo. The examiner disagree with the applicant since because Nagatomo teaches all the structural limitations of the claim and the claim is directed to the “fluid injector” and not to the combination (e.g. A system comprising: an exhaust pipe and a “fluid injector” placed within the exhaust pipe) 
In respect to claim 16, the applicant argues that Ichikawa does not teach “wherein the injector does not include a bend” however the examiner disagree since as discussed in the 112(a), (b) rejections above, the claim is interpreted as to only the stem does not have a bend and Ichikawa teaches a stem (part of stem #48 from the base to the outlet section near the center line #19a) does not have a bend and also Fig.5 of Ichikawa reads on the claim. 
In respect to claim 8, the applicant argues that Nagamato in view of Trivedi does not teach “wherein the cooling channel includes at least one tortuous path in the injector head to wind at least partially around the injector head in at least one direction” by arguing that Nagamato does not show any kind of flow path within the jacket, nor do they appear to show how the cooling circuit flows to the injector head. The examiner disagree since the jacket (14) does surrounds the injector head (11) however Nagamato does not explicitly teaches that the jacket (14) is circular or not. Further the applicant argues that “circular” is not synonymous with tortuous and that Trivedi does not show any portion in Fig 3 is circular. The examiner disagree since in the applicant’s specification (page 2) states that “tortuous path (e.g. a circuitous and/or labyrinth path) which is has a definition of having a circular or winding course which is taught by Trivedi which has a jacket with wall (134) having a circular shape therefore substituting the jacket wall (134) as taught by Trivedi with the jacket (14) of Nagamato will have circular path.
 and spray the injection fluid into the flow path”, rather, Miller's system includes an additional plate that must be attached to the outlets to induce and/or aid in mixing of the injected fluid. The examiner disagree since Miller does teach that the swirler outlets does perform the function of to swirl and spray the injection fluid into the flow path (and further the claim merely recite the capability of the outlets instead of reciting the configuration or structural makeup of the outlets to perform such function) and even if the plate is required does not change the principal of operation of Nagamato.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bui et. al. (Pub No. US 2011/0239631 A1) teaches injecting center of the exhaust pipe without bend in the injector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 2, 2021